GEATHERS, J.,
concurring in part, dissenting in part:
I agree with the majority that there was no reversible error in overruling Smith’s objection to the testimony that identified him as the perpetrator. However, I respectfully dissent from the remainder of the majority’s opinion for the following reasons: (1) the State elicited a response from an expert in this case that amounted to an improper comment on the victim’s credibility; and (2) it was a fundamental error of law to allow the victim to refresh his memory with the coached testimony from the first trial that prompted the grant of a new trial.
I. Improper Bolstering and Vouching
In this case, there was a three-year delay in disclosure from the time the victim was first allegedly abused to the time of disclosing the abuse. On cross-examination, Smith’s counsel asked Tod Lynch-Stanley, the State’s forensic interviewer, whether a three-year delay in disclosure would be considered a short or long delay in disclosure. Lynch-Stanley responded, “That would be a fairly long delayed disclosure.” Immediately on redirect, the State then asked Lynch-Stanley, “Does the length of the delay in the disclosure have any — in your opinion, does it erode the credibility of the disclosure?” Smith objected, but the trial court overruled the objection. Lynch-Stanley then responded, “[I]t really doesn’t [erode the credibility]” and “[W]hen you’re looking at credibility, you’re looking for other types of things, but not necessarily the length of disclosure.”
By coaxing a response from Lynch-Stanley that inherently implicated the credibility of the victim’s three-year delay in disclosure, the State was able to present a comment on the victim’s veracity — a comment that has been expressly prohibited by our supreme court in State v. Jennings. See 394 S.C. 473, 480, 716 S.E.2d 91, 94 (2011) (holding that it is improper for an expert “to comment on the veracity of a child’s accusations of sexual abuse” (citations omitted)); id. at 480, 716 *176S.E.2d at 94-95 (noting there was no physical evidence presented, finding the victims’ credibility was the most critical determination of the case, and holding the error in the admission of evidence that vouched for the victims’ veracity was not harmless); see also State v. Kromah, 401 S.C. 340, 358, 737 S.E.2d 490, 499 (2013) (holding “even though experts are permitted to give an opinion, they may not offer an opinion regarding the credibility of others”); State v. Whitner, 399 S.C. 547, 559, 732 S.E.2d 861, 867 (2012) (stating it is improper “to have the forensic interviewer, improperly imbued with the imprimatur of an expert witness, invade the province of the jury by vouching for the credibility of the alleged victim”); Smith v. State, 386 S.C. 562, 569, 689 S.E.2d 629, 633 (2010) (finding the forensic interviewer’s opinion testimony improperly bolstered the victim’s credibility); State v. Dawkins, 297 S.C. 386, 393-94, 377 S.E.2d 298, 302 (1989) (finding it was error to allow an expert to offer an opinion as to whether the victim’s allegations were “genuine,” although trial court’s curative instruction rendered error harmless); State v. Taylor, 404 S.C. 506, 514, 745 S.E.2d 124, 128 (Ct.App.2013) (“Improper bolstering occurs when an expert witness is allowed to give his or her opinion as to whether the complaining witness is telling the truth, because that is an ultimate issue of fact and the inference to be drawn is not beyond the ken of the average juror.” (quoting State v. Douglas, 367 S.C. 498, 521, 626 S.E.2d 59, 71 (Ct.App.2006), rev’d in part on other grounds, 380 S.C. 499, 671 S.E.2d 606 (2009))); State v. McKerley, 397 S.C. 461, 464, 725 S.E.2d 139, 141 (Ct.App.2012) (“[Witnesses are generally not allowed to testify whether another witness is telling the truth.”); State v. Hill, 394 S.C. 280, 294, 715 S.E.2d 368, 376 (Ct.App.2011) (stating “it is improper for a witness to give testimony as to his or her opinion about the credibility of a child victim in a sexual abuse matter” (citations omitted)); State v. Dempsey, 340 S.C. 565, 569-71, 532 S.E.2d 306, 308-10 (Ct.App.2000) (finding an expert improperly vouched for the victim’s credibility by testifying that children, in general, are being truthful when they disclose that they have been sexually abused).
Although Lynch-Stanley did not explicitly say, “The victim is credible,” the State’s question and Lynch-Stanley’s response necessarily suggested the victim’s three-year delay in *177disclosure should not erode the credibility of the disclosure. Furthermore, I disagree with the majority that Lynch-Stanley’s clarification — that delayed disclosure was not a “credibility or non-credibility thing” — alleviated the initial comment’s impact on the victim’s veracity. Unlike in Dawkins, where the trial court gave a curative instruction to mitigate the improper comment’s prejudicial influence, no such instruction was given here. See 297 S.C. at 393-94, 377 S.E.2d at 302. Accordingly, I find that this question and answer “invade[d] the province of the jury by vouching for the credibility of the alleged victim.” Whitner, 399 S.C. at 559, 732 S.E.2d at 867. Based on the prior holdings of our appellate courts, this testimony was impermissible and, therefore, the trial court erred by not excluding this portion of Lynch-Stanley’s testimony.
II. Refreshing Memory and Tainted Testimony
As to the victim refreshing his memory with the coached testimony from the prior trial transcript, the prejudicial admission of this tainted testimony in the first trial was the precise reason for granting the retrial. Such “refreshing” effectively resurrected the victim’s coached testimony. On appeal from the first trial, our supreme court found the trial court’s grant of a new trial was proper based on the admission of the tainted testimony that was the direct product of “the clearly improper ‘coaching’ by [an aunt] of the minor victim.” State v. Smith, 383 S.C. 159, 168, 679 S.E.2d 176, 181 (2009). Our supreme court went on to explain that, “[b]ecause [the victim] was the key witness in the prosecution’s case, we cannot disregard the trial [court’s] conclusion concerning the prejudicial impact on [Smith’s] right to a fair trial.” Id. (citing Sharp v. Commonwealth of Ky., 849 S.W.2d 542, 546—47 (Ky.1993)); Sharp, 849 S.W.2d at 546-47 (stating the coaching of a child witness by a family friend was “so egregious and inimical to the concept of a fair trial” that it could not be “disregarded in the name of trial court discretion”).
Because the coached testimony in the first instance had such a “prejudicial impact on [Smith’s] right to a fair trial,” Smith, 383 S.C. at 168, 679 S.E.2d at 181, I believe the reintroduction of this tainted testimony under the guise of refreshing the victim’s memory is a fundamental error of law. *178See generally Harrison v. United States, 392 U.S. 219, 220-22, 88 S.Ct. 2008, 20 L.Ed.2d 1047 (1968) (noting inadmissible evidence from the first trial should be excluded on retrial and should not be used for any other purpose (citation omitted)); State v. McCreven, 170 Wash.App. 444, 284 P.3d 793, 809 (2012) (“It should not be necessary for us to state that an attorney, including a prosecutor, may not ‘coach’ a witness, i.e., urge a witness to create testimony, under the guise of refreshing the witness’s recollection....”); People v. Spencer, 219 A.D.2d 259, 641 N.Y.S.2d 910, 912 (1996) (finding the trial court erred in the retrial by allowing the testimony from the first trial that had been obtained in an improper manner); State v. Little, 57 Wash.2d 516, 358 P.2d 120, 122 (1961) (addressing the criteria for the use of a writing to refresh a witness’s recollection and acknowledging that the trial court should “be satisfied that the witness is not being coached-that the witness is using the notes to aid, and not to supplant, his own memory”); People v. Duncan, 173 Ill.App.3d 554, 123 Ill.Dec. 422, 527 N.E.2d 1060, 1062 (1988) (finding ineffective assistance of counsel from first trial “colored the entire proceeding” and, therefore, the defendant’s prior tainted testimony could not be readmitted in the second trial in the State’s case in chief).
Based on the foregoing reasons, I would reverse.